Title: John Adams to Abigail Adams, 7 October 1776
From: Adams, John
To: Adams, Abigail


     
      
       Octr: 7th: 1776
      
     
     I have been here, untill I am stupified. If I set down to write even to you, I am at a Loss what to write.
     We expect General Lee, in Town every Hour, He dined at Wilmington Yesterday. His Appearance at Head Quarters on the Heights of Ha’arlem, would give a flow of Spirits to our Army, there. Some Officer of his Spirit and Experience, seems to be wanted.
     The Quarter Master Generals Department, the Adjutant Generals Department, and the Surgion Generals Department, have for sometime past, been in great Confusion. The Army have suffered, in their Baggage, Discipline and Health, from those Causes.
    